EXHIBIT 10.39 EMPLOYMENT AGREEMENT THIS AGREEMENT ( the “Agreement”) is made as of the 1st day of July, 2005, between The United Illuminating Company, a Connecticut Corporation (the “Company”) and Steven P. Favuzza, (the “Executive”), WITNESSETH THAT WHEREAS, the Company desires to employ the Executive as Assistant Vice President Corporate Planningof the Company, and the Executive desires to be so employed by the Company; NOW THEREFORE, in consideration of the foregoing and the respective covenants and agreements of the parties herein contained, and the services to be rendered to the Company pursuant hereto, the parties hereby agree as follows: (1)EMPLOYMENT; TERM (a)The Company hereby agrees to employ the Executive, and the Executive hereby agrees to serve the Company, at the pleasure of the Board of Directors of the Company (the “Company Board”) and the Board of Directors of UIL Holdings Corporation (the “UIL Board”), all upon the terms and conditions set forth herein. (b)The term of this Agreement shall be for a period commencing on the date hereof and ending on the second anniversary of the date hereof, unless this Agreement is earlier terminated as provided in Section 5 (the “Initial Term”).Unless the Company has provided the Executive with at least ninety (90) days prior written notice of its decision not to renew this Agreement after the Initial Term or any subsequent term, this Agreement shall be automatically renewed for a successive one (1) year term (the Initial Term and any renewal term being referred to as the “Term”). For purposes of this Agreement, a non-renewal at the election of the Company at the end of a Term shall not constitute a termination of this Agreement without cause, but shall be governed by the provisions of Section 6(d). In no event shall the Company give notice of a non-renewal from the time that an impending Change in Control (as hereinafter defined) is announced through the date of the consummation of such Change in Control. (2) POSITION AND DUTIES (a) The Executive shall be employed by the Company as its Assistant Vice President Corporate Planning, or in such other equivalent or higher position as the UIL Board may determine. The Executive shall: (i) accept such employment and perform and discharge, faithfully, diligently and to the best of the Executive's abilities, the duties and obligations of the Executive's office and such other duties as may from time to time be assigned to the Executive by, or at the direction of, the Company Board andUIL Board; and (ii)devote substantially all of the Executive's working time and efforts to the business and affairs of the Company. (b) Prior to a Change in Control, in the event that the Executive is named by the UIL Board to a position higher in rank or compensation than that applicable at the commencement of the Initial Term, nothing in this Agreement shall obligate the Company to continue such Executive in such higher position; and the Company shall not be deemed in “Breach” of the Agreement (as defined in Section 5(d)) for failure to continue the Executive in such higher position. (3) PLACE OF PERFORMANCE In his employment by the Company, the Executive shall be based within a fifty (50)-mile radius of the current executive offices of the Company in New Haven, Connecticut. (4) COMPENSATION (a) Base Salary.During the Initial Term of the Executive's employment hereunder, the Executive shall receive a base salary (“Base Salary”) at an annual rate of One Hundred and Thirty Nine Thousand ($139,000), payable in accordance with the then customary payroll practices of the Company.The Executive's performance and Base Salary shall be reviewed by the UIL Board at least annually, and may be adjusted as a result of any such review. (b) Incentive Compensation.During the Term of the Executive’s employment hereunder, the Executive shall be eligible to be designated by the Board of Directors of the Company (the “Company Board”), or by the UIL Board in the event that the plan is a UIL plan, as a participant in each annual short-term incentive compensation program, and any long-term incentive program, maintained for management employees of the Company; provided, however, that entitlement to participation, and continued participation, in any long-term equity incentive program shall be conditioned upon the Executive fully complying with any stock ownership and retention guidelines from time to time established and promulgated by the UIL Board. - 2 - For purposes of this Agreement, the Executive’s “Accrued Incentive Compensation” shall mean the amount of any annual short-term incentive compensation earned with respect to the calendar year ended prior to the Date of Termination (as defined in Section 5) but not yet paid as of the Executive’s Date of Termination. The Executive’s “Stub-Period Incentive Compensation” shall mean the annual short-term incentive compensation being earned in the year in which the Executive terminates employment, pro-rated for the year in which he terminates service, and shall be equal to that short-term annual incentive compensation payment to which the Executive would be entitled, if any, under the terms of the Company’s executive incentive compensation plan, calculated as if he had been employed by the Company on the last day of the year including his Date of Termination, and had achieved personal goals ‘at target’, but based on actual performance with respect to the achievement of UIL and Company financial goals (collectively referred to as “Company goals”), multiplied by a fraction, the numerator of which is the number of days which have elapsed in such year through the Date of Termination and the denominator of which is 365. The UIL Board shall determine in its discretion the composition of the Executive’s scorecard, and what constitutes a ‘personal goal’ and ‘Company goal’; provided generally that an Executive’s ‘personal goals’ shall include, for example, his strategic opportunities, leadership, and balance scorecard goals, other than business unit and UIL total financial goals, and Company goals shall include, for example, UIL and business unit financial goals based on earnings per share, cash flow, and all other goals not defined as personal goals.In the event that the ‘gate’, if any, is not achieved with respect to Company goals, then no Stub-Period Incentive Compensation will be paid.Any Stub-Period Incentive Compensation payable upon termination of the Executive shall be paid in accordance with Section 6(d) of this Agreement. (c) Change in Control Severance Plan.The Executive shall be designated by the UIL Board as an individual covered by the UIL Holdings Corporation Change in Control Severance Plan II of the Company (the “UIL CIC Plan II”), subject to all of the terms and provisions of the UIL CIC Plan as it may be amended from time to time.For purposes of this Agreement, “Change in Control” shall have the meaning set forth in the UIL CIC Plan II.Nothing in this subsection, however, shall entitle the Executiveto continued participation in such Plan should the UIL Board determine otherwise in accordance with the terms of that Plan. (d) Business Expenses.During the Term, the Executive shall be entitled to receive prompt reimbursement for all reasonable employment- related business expenses incurred by the Executive, in accordance with the policies and procedures established by the Company Board from time to time for all of the Company's executives, provided that the Executive properly accounts therefor. (e) Benefit Programs.During the Term of the Executive's employment hereunder and to the extent he meets the applicable eligibility requirements, the Executive shall be entitled to participate in and receive benefits under all of the Company's employee benefit plans, programs and arrangements for its similarly situated executives on the same terms and conditions that apply to such executives, including, without limitation, any plan or program of an affiliated company in which the Company is a participating employer, but only for so long as the Company remains a participating employer.Nothing in this Agreement shall require the - 3 - Company to maintain a particular benefit plan or program, or preclude the Company from amending or terminating any such plans, programs or arrangements, including its participation therein, or eliminating, reducing or otherwise changing any benefit provided thereunder, so long as such change similarly affects all similarly situated employees of the Company and is in compliance with applicable law. (f) Vacations and Holidays.The Executive shall be entitled to that number of weeks of paid vacation in each calendar year determined by the Company Board from time to time to be available to similarly situated Company executives, and shall also be entitled to all paid holidays afforded by the Company to its management employees, all in accordance with applicable Company policies. (5) TERMINATION (a) Death or Disability. The Executive's employment hereunder shall terminate upon the Executive's death or termination due to disability (as described in Section 6(a) of this Agreement) (b) Termination by Company for Cause. The Company may at any time by written notice to the Executive terminate the Executive’s employment for Cause in accordance with the following provisions: (i) Termination for Cause Prior to a Change in Control. Prior to the date of a Change in Control, the Company shall be deemed to have “Cause” to terminate the Executive’s employment hereunder only upon the Executive’s: (1) failure to comply with any material term of this Agreement, or to perform and discharge the duties or obligations of the Executive’s office, or such other duties as may from time to time be assigned to the Executive by, or at the direction of, the UIL Board, faithfully, diligently, and competently, unless any such failure is cured in all material respects to the reasonable satisfaction of the UIL Board within sixty (60) days after the Executive receives written notice of such failure; or (2) failure to devote substantially all of his working time and efforts to the business and affairs of the Company unless any such failure is cured in all material respects to the reasonable satisfaction of the UIL Board within sixty (60) days after the Executive receives written notice of such failure; or (3) misconduct that is demonstrably injurious to the interests of the Company or its Affiliates (as that term is defined in Section 9) unless such misconduct is rectified in all material respects to the reasonable satisfaction of the UIL Board within thirty (30) days after the Executive receives written notice of such misconduct; or - 4 - (4) commission of a serious crime, such as an act of fraud, misappropriation of funds, embezzlement, or a crime involving personal dishonesty or moral turpitude. (ii) Termination for Cause After a Change in Control.During the period that commences on a Change in Control and for twenty-four (24) months thereafter (the “Change in Control Protective Period”), and subject to the same notice and cure provisions specified above, the Company (or its successor or other entity employing the Executive following such Change in Control) shall be deemed to have Cause to terminate the Executive’s employment hereunder only upon the Executive’s: (1) commission of a serious crime, such as an act of fraud, misappropriation of funds, embezzlement, or a crime involving personal dishonesty or moral turpitude; or (2)misconduct that is demonstrably injurious to the interests of the Company or its Affiliates; or (3) willful failure of the Executive to substantially perform his duties (other than by reason of incapacity due to physical or mental illness or injury). (c)Termination by Company without Cause.The Company may terminate the Executive’s employment at any time, without cause, upon ninety (90) days prior written notice to the Executive. (d)Termination by Executive. (i)If the Executive is not in default of any of the Executive’s obligations under Sections (2), (9), (10), or (11), the Executive may terminate employment hereunder upon at least thirty (30) days’ prior notice, for failure of the Company to observe and perform one or more of its obligations under Sections (2), (3) and/or (4) hereof, which failure the Company fails to remedy within such notice period (a “Breach by the Company”). (ii)If the Executive is not in default of any of the Executive’s obligations under Sections (2), (9), (10), or (11) hereof, the Executive may terminate employment hereunder in the absence of a Breach by the Company, effective upon at least ninety (90) days prior written notice. (e)Date of Termination. For purposes of this Agreement, the “Date of Termination” is defined as (i) the Executive’s date of death, in the event of his death; or the date of his termination due to disability, in the case of disability, or (ii) the date specified in the notice of termination, in the case of the Executive’s termination pursuant to Sections (5)(b), (5)(c), 5(d) hereof. - 5 - (6) CONSEQUENCES OF TERMINATION OR NON-RENEWAL. (a) Termination on Death or Disability or Retirement; or by the Executive in the Absence of a Breach by the Company upon Adequate Notice. If the Executive’s employment terminates by reason of the Executive’s death, his total or partial physical or mental disability such that the Executive becomes entitled to long-term disability benefits under the Company’s long-term disability plan, or if the Executive retires on or after becoming eligible to retire under the terms of the Company’s Pension Plan, or terminates employment hereunder in the absence of a Breach by the Company upon ninety (90) days prior written notice, the Company shall pay to the Executive or, in the event of death or disability, the Executive’s personal representative and/or spouse: (i) the Executive’s Base Salary and Accrued Incentive Compensation (as defined in Section 4(b)), earned, but unpaid as of the Date of Termination; (ii) Stub-Period Incentive Compensation (as defined in Section 4(b)) earned, but unpaid, as of the Date of Termination, but only in the case of the Executive’s death, termination due to disability or retirement (as hereinbefore defined), and not in case of his voluntary termination other than on account of such retirement; plus (iii) any amounts payable pursuant to (4)(d) (unreimbursed business expenses), (4)(e) (employee benefits due and owing) and (4)(f) (accrued, but unpaid vacation or holidays), plus (iv) any benefits or amounts payable, on account of the Executive’s (A) participation in any long-term incentive compensation plan and equity compensation plan or arrangement, and (B) participation in any deferred compensation plan in which he was a participant as of his termination of service, all as determined in accordance with the terms and conditions of such plans and arrangements. Pending a determination that the Executive is entitled to long-term disability benefits, the Executive’s short-term disability benefits shall be extended, as necessary at 50% of Base Salary, if his length of employment with the Company is of such short duration that his short term disability benefits would otherwise expire before his entitlement to long-term disability benefits is determined. Upon payment of these amounts, the Company shall have no further obligation to the Executive, the Executive’s personal representative and/or spouse under this Agreement or on account of, or arising out of, the termination of the Executive’s employment. (b) Upon Termination for Cause; or by the Executive on fewer than 90 days notice.If the Company terminates the Executive’s employment for Cause, or the Executive terminates employment hereunder in the absence of a Breach by the Company and upon fewer than ninety (90) days prior written notice, the Company shall pay to the Executive: - 6 - (i) the Executive’s Base Salary earned, but unpaid, as of the Date of Termination; plus (ii) any amounts payable pursuant to Sections (4)(d), (4)(e) and 4(f) hereof, and (iii) any benefits or amounts payable under any elective non-qualified deferred compensation plan in which the Executive had been a participant, other than or any supplemental executive retirement plan of the Company or an Affiliate, whereupon the Company shall have no further obligation to the Executive under this Agreement or on account of, or arising out of, the termination of the Executive’s employment. (c)
